 



EXHIBIT 10.5

Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Table of Contents

              Article       Page  
I
  Classes of Business Reinsured     1  
II
  Term     1  
III
  Territory (BRMA 51A)     1  
IV
  Exclusions     2  
V
  Retention and Limit     4  
VI
  Reinstatement     4  
VII
  Definitions     5  
VIII
  Other Reinsurance     6  
IX
  Florida Hurricane Catastrophe Fund     6  
X
  Loss Occurrence     7  
XI
  Loss Notices and Settlements     8  
XII
  Salvage and Subrogation     8  
XIII
  Reinsurance Premium     9  
XIV
  Late Payments     9  
XV
  Offset (BRMA 36D)     11  
XVI
  Access to Records (BRMA 1D)     11  
XVII
  Liability of the Reinsurer     11  
XVIII
  Net Retained Lines (BRMA 32E)     11  
XIX
  Errors and Omissions (BRMA 14F)     11  
XX
  Currency (BRMA 12A)     12  
XXI
  Taxes (BRMA 50C)     12  
XXII
  Federal Excise Tax (BRMA 17A)     12  
XXIII
  Reserve Requirements     12  
XXIV
  Insolvency     14  
XXV
  Arbitration     14  
XXVI
  Service of Suit     16  
XXVII
  Agency Agreement     16  
XXVIII
  Governing Law     16  
XXIX
  Confidentiality     16  
XXX
  Severability     17  
XXXI
  Intermediary (BRMA 23A)     17  

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies
(hereinafter referred to collectively as the “Company”)

by

The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the “Reinsurer")

Article I — Classes of Business Reinsured

By this Contract the Reinsurer agrees to reinsure the excess liability which may
accrue to the Company under its policies, contracts and binders of insurance or
reinsurance (hereinafter called “policies”) in force at the effective date
hereof or issued or renewed on or after that date, and classified by the Company
as Property business, subject to the terms, conditions and limitations set forth
herein and in Schedule A attached to and forming part of this Contract.

Article II — Term



A.   This Contract shall become effective on July 1, 2004, with respect to
losses arising out of loss occurrences commencing on or after that date, and
shall remain in force until May 31, 2005, both days inclusive.



B.   If this Contract expires while a loss occurrence covered hereunder is in
progress, the Reinsurer’s liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire loss occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such loss occurrence is claimed against any renewal or replacement of this
Contract.

Article III — Territory (BRMA 51A)

The territorial limits of this Contract shall be identical with those of the
Company’s policies.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Article IV — Exclusions

This Contract does not apply to and specifically excludes the following:



  1.   Assumed reinsurance except for a 50.0% quota share of the First American
Property and Casualty Insurance Company Florida Homeowners Program produced and
underwritten by Mobile Homeowners Insurance Agencies, Inc.     2.   Financial
guarantee and insolvency.     3.   Nuclear risks as defined in the “Nuclear
Incident Exclusion Clause — Physical Damage — Reinsurance (U.S.A.)” and the
“Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance (Canada)”
attached to and forming part of this Contract.     4.   Loss or damage caused by
or resulting from war, invasion, hostilities, acts of foreign enemies, civil
war, rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority, but this exclusion
shall not apply to loss or damage covered under a standard policy with a
standard War Exclusion Clause.     5.   Loss or liability excluded under the
provisions of the “Pools, Associations and Syndicates Exclusion Clause” attached
to and forming part of this Contract.     6.   All liability of the Company
arising by contract, operation of law, or otherwise, from its participation or
membership, whether voluntary or involuntary, in any insolvency fund.
“Insolvency fund” includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, however denominated, established or
governed, which provides for any assessment of or payment or assumption by the
Company of part or all of any claim, debt, charge, fee or other obligation of an
insurer, or its successors or assigns, which has been declared by any competent
authority to be insolvent, or which is otherwise deemed unable to meet any
claim, debt, charge, fee or other obligation in whole or in part.     7.  
Losses in respect of overhead transmission and distribution lines and their
supporting structures other than those on or within 300 meters (or 1,000 feet)
of the insured premises. It is understood and agreed that public utilities
extension and/or suppliers extension and/or contingent business interruption
coverages are not subject to this exclusion, provided that these are not part of
a transmitters’ or distributors’ policy.     8.   Accident and Health, Casualty,
Fidelity and/or Surety business.     9.   Pollution and seepage coverages
excluded under the provisions of the “Pollution and Seepage Exclusion Clause
(BRMA 39A)” attached to and forming part of this Contract.     10.  
Notwithstanding any other provision to the contrary within this Contract or any
amendment thereto, it is agreed that this Contract excludes loss, damage, cost
or expense directly or indirectly caused by, contributed to by, resulting from,
or arising

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



out of or in connection with any act of terrorism, as defined herein, regardless
of any other cause or event contributing concurrently or in any other sequence
to the loss.

An “act of terrorism” includes any act, or preparation in respect of action, or
threat of action, designed to influence the government de jure or de facto of
any nation or any political division thereof, or in pursuit of political,
religious, ideological, or similar purposes to intimidate the public or a
section of the public of any nation by any person or group(s) of persons,
whether acting alone or on behalf of or in connection with any organization(s)
or government(s) de jure or de facto, and which:



  a.   Involves violence against one or more persons; or     b.   Involves
damage to property; or     c.   Endangers life other than that of the person
committing the action; or     d.   Creates a risk to health or safety of the
public or a section of the public; or     e.   Is designed to interfere with or
to disrupt an electronic system.

This Contract also excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with any action in controlling, preventing, suppressing, retaliating against or
responding to any act of terrorism.

Notwithstanding the above and subject otherwise to the terms, conditions, and
limitations of this Contract, in respect only of personal lines this Contract
will pay actual loss or damage (but not related cost or expense) caused by any
act of terrorism provided such act is not directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with
biological, chemical, or nuclear pollution or contamination.



  11.   Loss or liability in any way or to any extent arising out of the actual
or alleged presence or actual, alleged or threatened presence of fungi
including, but not limited to, mold, mildew, mycotoxins, microbial volatile
organic compounds or other “microbial contaminations.” This includes:



  a.   Any supervision, instruction, recommendations, warnings or advice given
or which should have been given in connection with the above; and     b.   Any
obligation to share damages with or repay someone else who must pay damages
because of such injury or damage.

For purposes of this exclusion, “microbial contamination” means any
contamination, either airborne or surface, which arises out of or is related to
the presence of fungi, mold, mildew, mycotoxins, microbial volatile organic
compounds or spores, including, without limitation, Penicillium, Aspergillus,
Fusarium, Aspergillus Flavus and Stachybotrys chartarum.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Losses resulting from the above causes do not in and of themselves constitute an
event unless arising out of one or more of the following perils, in which case
this exclusion does not apply:

Fire, lightning, explosion, aircraft or vehicle impact, falling objects,
windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano, tsunami,
flood, freeze or weight of snow.

Notice of any claims for mold-related losses must be given by the Company to the
Reinsurer, in writing, within 24 months after the commencement date of the loss
occurrence to which such claims relate.



  12.   Loss or liability excluded under the provisions of the “Electronic Data
Endorsement B” (N.M.A. 2915) attached to and forming part of this Contract.

Article V — Retention and Limit



A.   The Company shall retain and be liable for the first $7,000,000 of ultimate
net loss arising out of each loss occurrence. The Reinsurer shall then be liable
for the amount by which such ultimate net loss exceeds the Company’s retention,
but the liability of the Reinsurer shall not exceed $3,000,000 as respects any
one loss occurrence.



B.   No claim shall be made under this Contract as respects any one loss
occurrence unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. For purposes of this Contract, the Company
shall be the sole judge of what constitutes one risk.



C.   Notwithstanding the provisions above, the ultimate net loss (including loss
in excess of policy limits, extra contractual obligations, and loss adjustment
expense) as respects any one loss occurrence with regard to the 50.0% quota
share of the First American Property and Casualty Insurance Company Florida
Homeowners Program produced and underwritten by Mobile Homeowners Insurance
Agencies, Inc. shall not exceed the Company’s pro rata share of the 250-year
Probable Maximum Loss as modeled in RMS as of the date on which the loss
occurrence commences.

Article VI — Reinstatement



A.   In the event all or any portion of the reinsurance hereunder is exhausted
by loss, the amount so exhausted shall be reinstated immediately from the time
the loss occurrence commences hereon. For each amount so reinstated the Company
agrees to pay additional premium equal to the product of the following:



  1.   The percentage of the occurrence limit reinstated (based on the loss paid
by the Reinsurer); times     2.   The final adjusted reinsurance premium, as
calculated in accordance with Article XIII, for the term of this Contract
(exclusive of reinstatement premium).

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



B.   Whenever the Company requests payment by the Reinsurer of any loss
hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer. If the final adjusted reinsurance
premium for the term of this Contract has not been determined as of the date of
any such statement, the calculation of reinstatement premium due shall be based
on the deposit premium and shall be readjusted when the final adjusted
reinsurance premium for the term of this Contract has been determined. Any
reinstatement premium shown to be due the Reinsurer as reflected by any such
statement (less prior payments, if any) shall be payable by the Company
concurrently with payment by the Reinsurer of the requested loss. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company’s statement.



C.   Notwithstanding anything stated herein, the liability of the Reinsurer
hereunder shall not exceed $3,000,000 as respects loss or losses arising out of
any one loss occurrence, nor shall it exceed $6,000,000 in all during the term
of this Contract.

Article VII — Definitions



A.   “Ultimate net loss” as used herein is defined as the sum or sums (including
loss in excess of policy limits, extra contractual obligations and loss
adjustment expense, as hereinafter defined) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company’s ultimate net loss has been ascertained.



B.   “Loss in excess of policy limits” and “extra contractual obligations” as
used herein shall be defined as follows:



  1.   “Loss in excess of policy limits” shall mean 90.0% of any amount paid or
payable by the Company in excess of its policy limits, but otherwise within the
terms of its policy, such loss in excess of the Company’s policy limits having
been incurred because of, but not limited to, failure by the Company to settle
within the policy limits or by reason of the Company’s alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
an action.



  2.   “Extra contractual obligations” shall mean 90.0% of any punitive,
exemplary, compensatory or consequential damages paid or payable by the Company,
not covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of any action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
extra contractual obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Notwithstanding anything stated herein, the amount included in the ultimate net
loss for any one loss occurrence as respects loss in excess of policy limits and
extra contractual obligations shall not exceed 25.0% of the Company’s indemnity
loss hereunder arising out of that loss occurrence.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any extra contractual obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

If any provision of this paragraph B shall be rendered illegal or unenforceable
by the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.



C.   “Loss adjustment expense” as used herein shall mean expenses assignable to
the investigation, appraisal, adjustment, settlement, litigation, defense and/or
appeal of specific claims, regardless of how such expenses are classified for
statutory reporting purposes. Loss adjustment expense shall include, but not be
limited to, declaratory judgments, interest on judgments, expenses of outside
adjusters, and a pro rata share of the salaries and expenses of the Company’s
field employees according to the time occupied adjusting such losses and
expenses of the Company’s officials incurred in connection with the losses, but
shall not include office expenses or salaries of the Company’s regular
employees.

Article VIII — Other Reinsurance



A.   The Company shall be permitted to carry excess reinsurance, recoveries
under which shall inure to the benefit of this Contract.



B.   The Company shall be permitted to carry quota share reinsurance, recoveries
under which shall inure solely to the benefit of the Company.

Article IX — Florida Hurricane Catastrophe Fund



A.   Any loss reimbursement paid or payable to the Company under the Florida
Hurricane Catastrophe Fund (“FHCF”) as a result of loss occurrences commencing
during the term of this Contract shall inure to the benefit of this Contract.
Further, any FHCF loss reimbursement shall be deemed to be paid to the Company
in accordance with the reimbursement contract between the Company and the State
Board of Administration of the State of Florida at the full payout level set
forth therein and will be deemed not to be reduced by any reduction or
exhaustion of the FHCF’s claims paying capacity.



B.   Prior to the determination of the Company’s FHCF retention and payout, if
any, under the reimbursement contract, the Reinsurer’s liability hereunder will
be determined provisionally based on the projected payout, determined in
accordance with the provisions of the reimbursement contract. Following
determination of the payout under the reimbursement contract, the ultimate net
loss under this Contract will be recalculated. If, as a result of such

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



calculation, the loss to the Reinsurer under any excess layer of this Contract
in any one loss occurrence is less than the amount previously paid by the
Reinsurer under that excess layer, the Company shall promptly remit the
difference to the Reinsurer. If the loss to the Reinsurer under any excess layer
in any one loss occurrence is greater than the amount previously paid by the
Reinsurer, the Reinsurer shall promptly remit the difference to the Company.



C.   If an FHCF reimbursement amount is based on the Company’s losses in more
than one loss occurrence and the FHCF does not designate the amount allocable to
each loss occurrence, the FHCF reimbursement amount shall be prorated in the
proportion that the Company’s losses in each loss occurrence bear to the
Company’s total losses arising out of all loss occurrences to which the FHCF
reimbursement applies.



D.   Any reimbursement premiums or emergency assessment paid by the Company
under the FHCF shall be deemed to be premiums paid for inuring reinsurance.

Article X — Loss Occurrence



A.   The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “loss occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
“loss occurrence” shall be further defined as follows:



  1.   As regards windstorm, hail, tornado, hurricane, cyclone, including
ensuing collapse and water damage, all individual losses sustained by the
Company occurring during any period of 72 consecutive hours arising out of and
directly occasioned by the same event. However, the event need not be limited to
one state or province or states or provinces contiguous thereto.     2.   As
regards riot, riot attending a strike, civil commotion, vandalism and malicious
mischief, all individual losses sustained by the Company occurring during any
period of 72 consecutive hours within the area of one municipality or county and
the municipalities or counties contiguous thereto arising out of and directly
occasioned by the same event. The maximum duration of 72 consecutive hours may
be extended in respect of individual losses which occur beyond such 72
consecutive hours during the continued occupation of an insured’s premises by
strikers, provided such occupation commenced during the aforesaid period.    
3.   As regards earthquake (the epicentre of which need not necessarily be
within the territorial confines referred to in the introductory portion of this
paragraph) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company’s “loss occurrence.”

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



  4.   As regards “freeze,” only individual losses directly occasioned by
collapse, breakage of glass and water damage (caused by bursting frozen pipes
and tanks) may be included in the Company’s “loss occurrence.”     5.   As
regards firestorms, brush fires, and other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within a 100-mile radius of any one fixed point selected by the Company may be
included in the Company’s “loss occurrence.” However, an individual loss subject
to this subparagraph cannot be included in more than one “loss occurrence.”



B.   For all those “loss occurrences,” other than those referred to in
subparagraph 2 of paragraph A above, the Company may choose the date and time
when any such period of consecutive hours commences, provided that it is not
earlier than the date and time of the occurrence of the first recorded
individual loss sustained by the Company arising out of that disaster, accident
or loss, and provided that only one such period of 168 consecutive hours shall
apply with respect to one event, except for any “loss occurrence” referred to in
subparagraph 1 of paragraph A above where only one such period of 72 consecutive
hours shall apply with respect to one event, regardless of the duration of the
event.



C.   As respects those “loss occurrences” referred to in subparagraph 2 of
paragraph A above, if the disaster, accident or loss occasioned by the event is
of greater duration than 72 consecutive hours, then the Company may divide that
disaster, accident or loss into two or more “loss occurrences,” provided no two
periods overlap and no individual loss is included in more than one such period
and provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident or loss.



D.   No individual losses occasioned by an event that would be covered by 72
hours clauses may be included in any “loss occurrence” claimed under the 168
hours provision.

Article XI — Loss Notices and Settlements



A.   Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.



B.   All loss settlements made by the Company, provided they are within the
terms of this Contract, shall be binding upon the Reinsurer, and the Reinsurer
agrees to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid) by the Company.

Article XII — Salvage and Subrogation

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.

Article XIII — Reinsurance Premium



A.   As premium for the reinsurance provided hereunder, the Company shall pay
the Reinsurer 0.457% of its gross earned premium for the term of this Contract,
subject to a minimum premium of $702,000.



B.   The Company shall pay the Reinsurer a deposit premium of $877,500 in four
equal installments of $219,375 on July 1, September 1 and December 1 of 2004 and
March 1, 2005.



C.   Within 45 days after the expiration of this Contract, the Company shall
provide a report to the Reinsurer setting forth the premium due hereunder,
computed in accordance with paragraph A, and any additional premium due the
Reinsurer or return premium due the Company shall be remitted promptly.



D.   “Gross earned premium” as used herein is defined as earned premium of the
Company for the classes of business reinsured hereunder, before the deduction of
any premiums ceded by the Company for reinsurance which inures to the benefit of
this Contract. Gross earned premium will not include the Company’s earned
premium for Homeowners, Manufactured Homeowners Dwelling and Condominium
policies that include a “No Wind/No Water” exclusion. It is understood that
gross earned premium shall include catastrophe fees, but shall exclude MGA fees,
DRST fees and policy surcharges to recoup residual market deficit assessments.

Article XIV — Late Payments



A.   The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.



B.   In the event any premium, loss or other payment due either party is not
received by the intermediary named in Article XXXI (hereinafter referred to as
the “Intermediary”) by the payment due date, the party to whom payment is due,
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:



  1.   The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times     2.   1/365ths of the
six-month United States Treasury Bill rate, as quoted in The Wall Street Journal
on the first business day of the month for which the calculation is made; times

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



  3.   The amount past due, including accrued interest.

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.



C.   The establishment of the due date shall, for purposes of this Article, be
determined as follows:



  1.   As respects the payment of routine deposits and premiums due the
Reinsurer, the due date shall be as provided for in the applicable section of
this Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.     2.   Any claim or
loss payment due the Company hereunder shall be deemed due 10 business days
after the proof of loss or demand for payment is transmitted to the Reinsurer.
If such loss or claim payment is not received within the 10 days, interest will
accrue on the payment or amount overdue in accordance with paragraph B above,
from the date the proof of loss or demand for payment was transmitted to the
Reinsurer.     3.   As respects any payment, adjustment or return due either
party not otherwise provided for in subparagraphs 1 and 2 of paragraph C above,
the due date shall be as provided for in the applicable section of this
Contract. In the event a due date is not specifically stated for a given
payment, it shall be deemed due 10 business days following transmittal of
written notification that the provisions of this Article have been invoked.

For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



D.   Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract. If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.



E.   Interest penalties arising out of the application of this Article that are
$100 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Article XV — Offset (BRMA 36D)

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss expenses or
salvages due from one party to the other under this Contract; provided, however,
that in the event of the insolvency of a party hereto, offsets shall only be
allowed in accordance with applicable statutes and regulations.

Article XVI — Access to Records (BRMA 1D)

The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance.

Article XVII — Liability of the Reinsurer



A.   The liability of the Reinsurer shall follow that of the Company in every
case and be subject in all respects to all the general and specific
stipulations, clauses, waivers and modifications of the Company’s policies and
any endorsements thereon. However, in no event shall this be construed in any
way to provide coverage outside the terms and conditions set forth in this
Contract.



B.   Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

Article XVIII — Net Retained Lines (BRMA 32E)



A.   This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.



B.   The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

Article XIX — Errors and Omissions (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Article XX — Currency (BRMA 12A)



A.   Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.



B.   Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

Article XXI — Taxes (BRMA 50C)

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America, the District of Columbia or Canada.

Article XXII — Federal Excise Tax (BRMA 17A)

(Applicable to those reinsurers, excepting Underwriters at Lloyd’s London and
other reinsurers exempt from Federal Excise Tax, who are domiciled outside the
United States of America.)



A.   The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon as imposed
under Section 4371 of the Internal Revenue Code to the extent such premium is
subject to the Federal Excise Tax.



B.   In the event of any return of premium becoming due hereunder the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

Article XXIII — Reserve Requirements



A.   If the Reinsurer is unauthorized in any state of the United States of
America or the District of Columbia, the Reinsurer agrees to fund, on or before
December 31, 2004, its share of the Company’s ceded United States unearned
premium and outstanding loss and loss adjustment expense reserves (including all
case reserves plus any reasonable amount estimated to be unreported, as
determined by the Company, from known loss occurrences) by:



  1.   Clean, irrevocable and unconditional letters of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a bank or banks meeting the NAIC Securities Valuation Office credit
standards for issuers of letters of credit and acceptable to said insurance
regulatory authorities; and/or     2.   Escrow accounts for the benefit of the
Company; and/or



  3.   Cash advances;

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved. The Reinsurer, at its sole option, may fund in other than cash if its
method and form of funding are acceptable to the insurance regulatory
authorities involved.



B.   If the Reinsurer is unauthorized in any province or jurisdiction of Canada,
the Reinsurer agrees to fund, on or before December 31, 2004, 115% of its share
of the Company’s ceded Canadian unearned premium and outstanding loss and loss
adjustment expense reserves (including all case reserves plus any reasonable
amount estimated to be unreported, as determined by the Company, from known loss
occurrences) by:



  1.   A clean, irrevocable and unconditional letter of credit issued and
confirmed, if confirmation is required by the insurance regulatory authorities
involved, by a Canadian bank or banks meeting the NAIC Securities Valuation
Office credit standards for issuers of letters of credit and acceptable to said
insurance regulatory authorities, for no more than 15/115ths of the total
funding required; and/or     2.   Cash advances for the remaining balance of the
funding required;

if, without such funding, a penalty would accrue to the Company on any financial
statement it is required to file with the insurance regulatory authorities
involved.



C.   With regard to funding in whole or in part by letters of credit, it is
agreed that each letter of credit will be in a form acceptable to insurance
regulatory authorities involved, will be issued for a term of at least one year
and will include an “evergreen clause,” which automatically extends the term for
at least one additional year at each expiration date unless written notice of
non-renewal is given to the Company not less than 30 days prior to said
expiration date or longer where required by insurance regulatory authorities.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said letters of credit may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:



  1.   To reimburse itself for the Reinsurer’s share of unearned premiums
returned to insureds on account of policy cancellations, unless paid in cash by
the Reinsurer;     2.   To reimburse itself for the Reinsurer’s share of losses
and/or loss adjustment expense paid under the terms of policies reinsured
hereunder, unless paid in cash by the Reinsurer;     3.   To reimburse itself
for the Reinsurer’s share of any other amounts claimed to be due hereunder,
unless paid in cash by the Reinsurer;     4.   To fund a cash account in an
amount equal to the Reinsurer’s share of any ceded unearned premium and/or
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported, as determined by
the Company, from known loss occurrences) funded by means of a letter of credit
which is under non-renewal notice, if said letter of credit has not been renewed
or replaced by the Reinsurer 10 days prior to its expiration date;

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



  5.   To refund to the Reinsurer any sum in excess of the actual amount
required to fund the Reinsurer’s share of the Company’s ceded unearned premium
and/or outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported, as determined by
the Company, from known loss occurrences), if so requested by the Reinsurer.

In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for C(1) or C(2) or C(4), in the case of
C(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.

Article XXIV — Insolvency



A.   In the event of the insolvency of one or more of the reinsured companies,
this reinsurance shall be payable directly to the company or to its liquidator,
receiver, conservator or statutory successor on the basis of the liability of
the company without diminution because of the insolvency of the company or
because the liquidator, receiver, conservator or statutory successor of the
company has failed to pay all or a portion of any claim. It is agreed, however,
that the liquidator, receiver, conservator or statutory successor of the company
shall give written notice to the Reinsurer of the pendency of a claim against
the company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the company solely as a result of the defense undertaken by
the Reinsurer.



B.   Where two or more reinsurers are involved in the same claim and a majority
in interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the company.



C.   It is further understood and agreed that, in the event of the insolvency of
one or more of the reinsured companies, the reinsurance under this Contract
shall be payable directly by the Reinsurer to the company or to its liquidator,
receiver or statutory successor, except as provided by Section 4118(a) of the
New York Insurance Law or except (1) where this Contract specifically provides
another payee of such reinsurance in the event of the insolvency of the company
or (2) where the Reinsurer with the consent of the direct insured or insureds
has assumed such policy obligations of the company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the company to such payees.

Article XXV — Arbitration



A.   As a condition precedent to any right of action hereunder, any dispute or
difference between the Company and any Reinsurer relating to the interpretation
or performance of

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



this Contract, including its formation or validity, or any transaction under
this Contract, whether arising before or after termination, shall be submitted
to arbitration.



B.   If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
provided that communication shall be made by the Company to each of the
reinsurers constituting the one party, and provided, however, that nothing
therein shall impair the rights of such reinsurers to assert several, rather
than joint, defenses or claims, nor be construed as changing the liability of
the Reinsurer under the terms of this Contract from several to joint.



C.   Upon written request of any party, each party shall choose an arbitrator
and the two chosen shall select a third arbitrator. If either party refuses or
neglects to appoint an arbitrator within 30 days after receipt of the written
request for arbitration, the requesting party may appoint a second arbitrator.
If the two arbitrators fail to agree on the selection of a third arbitrator
within 30 days of their appointment, the Company shall petition the American
Arbitration Association to appoint the third arbitrator. If the American
Arbitration Association fails to appoint the third arbitrator within 30 days
after it has been requested to do so, either party may request a justice of a
court of general jurisdiction of the state in which the arbitration is to be
held to appoint the third arbitrator. All arbitrators shall be active or retired
officers of insurance or reinsurance companies, or Lloyd’s London Underwriters,
and disinterested in the outcome of the arbitration. Each party shall submit its
case to the arbitrators within 30 days of the appointment of the third
arbitrator.



D.   The parties hereby waive all objections to the method of selection of the
arbitrators, it being the intention of both sides that all the arbitrators be
chosen from those submitted by the parties.



E.   The arbitrators shall have the power to determine all procedural rules for
the holding of the arbitration including but not limited to inspection of
documents, examination of witnesses and any other matter relating to the conduct
of the arbitration. The arbitrators shall interpret this Contract as an
honorable engagement and not as merely a legal obligation; they are relieved of
all judicial formalities and may abstain from following the strict rules of law.
The arbitrators may award interest and costs. Each party shall bear the expense
of its own arbitrator and shall share equally with the other party the expenses
of the third arbitrator and of the arbitration.



F.   The decision in writing of the majority of the arbitrators shall be final
and binding upon both parties. Judgment may be entered upon the final decision
of the arbitrators in any court having jurisdiction. The arbitration shall take
place in Bala Cynwyd, Pennsylvania, unless otherwise mutually agreed between the
Company and the Reinsurer.



G.   This Article shall remain in full force and effect in the event any other
provision of this Contract shall be found invalid or non-binding.



H.   All time limitations stated in this Article may be amended by mutual
consent of the parties, and will be amended automatically to the extent made
necessary by any circumstances beyond the control of the parties.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Article XXVI — Service of Suit

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities. This
Article is not intended to conflict with or override the parties obligations to
arbitrate their disputes in accordance with Article XXV.)



A.   It is agreed that in the event the Reinsurer fails to pay any amount
claimed to be due hereunder, the Reinsurer, at the request of the Company, will
submit to the jurisdiction of a court of competent jurisdiction within the
United States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.



B.   Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

Article XXVII — Agency Agreement

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

Article XXVIII — Governing Law

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Pennsylvania exclusive of the rules
with respect to conflicts of law, except as to rules with respect to credit for
reinsurance in which case the applicable rules of all the states shall apply.

Article XXIX — Confidentiality

The Reinsurer, except with the express prior written consent of the Company,
shall not directly or indirectly communicate, disclose or divulge to any third
party any knowledge or information that may be acquired either directly or
indirectly as a result of the inspection of the Company’s books, records and
papers. The restrictions as outlined in this Article shall not apply to
communication or disclosures that the Reinsurer is required to make to its
statutory auditors, retrocessionaires, legal counsel, arbitrators involved in
any arbitration procedures under this Contract or disclosures required upon
subpoena or other duly-issued order of a court or other governmental agency or
regulatory authority.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Article XXX — Severability

If any provision of this Contract should be invalid under applicable laws, the
latter shall control but only to the extent of the conflict without affecting
the remaining provisions of this Contract.

Article XXXI — Intermediary (BRMA 23A)

Benfield Inc. is hereby recognized as the Intermediary negotiating this Contract
for all business hereunder. All communications (including but not limited to
notices, statements, premium, return premium, commissions, taxes, losses, loss
adjustment expense, salvages and loss settlements) relating thereto shall be
transmitted to the Company or the Reinsurer through Benfield Inc. Payments by
the Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date undermentioned at:

Bala Cynwyd, Pennsylvania, this ___15th___day of ___October___in the year
_2004___.

     

  ___Christopher J. Maguire, Executive Vice President & Chief U/W Officer

  Philadelphia Insurance Companies (for and on behalf of the “Company”)

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance (U.S.A.)



1.   This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.



2.   Without in any way restricting the operation of paragraph (1) of this
Clause, this Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to:



  I.   Nuclear reactor power plants including all auxiliary property on the
site, or     II.   Any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and “critical facilities” as such, or     III.   Installations
for fabricating complete fuel elements or for processing substantial quantities
of “special nuclear material,” and for reprocessing, salvaging, chemically
separating, storing or disposing of “spent” nuclear fuel or waste materials, or
    IV.   Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.



3.   Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate



  (a)   where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or     (b)   where said insurance contains a
provision excluding coverage for damage to property caused by or resulting from
radioactive contamination, however caused. However on and after 1st January 1960
this sub-paragraph (b) shall only apply provided the said radioactive
contamination exclusion provision has been approved by the Governmental
Authority having jurisdiction thereof.



4.   Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



5.   It is understood and agreed that this Clause shall not extend to risks
using radioactive isotopes in any form where the nuclear exposure is not
considered by the Reassured to be the primary hazard.



6.   The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

7.  Reassured to be sole judge of what constitutes:



     (a) substantial quantities, and

     (b) the extent of installation, plant or site.

Note.-Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that



  (a)   all policies issued by the Reassured on or before 31st December 1957
shall be free from the application of the other provisions of this Clause until
expiry date or 31st December 1960 whichever first occurs whereupon all the
provisions of this Clause shall apply.     (b)   with respect to any risk
located in Canada policies issued by the Reassured on or before 31st
December 1958 shall be free from the application of the other provisions of this
Clause until expiry date or 31st December 1960 whichever first occurs whereupon
all the provisions of this Clause shall apply.

12/12/57
N.M.A. 1119
BRMA 35B

 



--------------------------------------------------------------------------------



 



Nuclear Incident Exclusion Clause — Physical Damage — Reinsurance (Canada)



1.   This Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.



2.   Without in any way restricting the operation of paragraph 1 of this clause,
this Agreement does not cover any loss or liability accruing to the Reinsured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:



  (a)   nuclear reactor power plants including all auxiliary property on the
site, or     (b)   any other nuclear reactor installation, including
laboratories handling radioactive materials in connection with reactor
installations, and critical facilities as such, or     (c)   installations for
fabricating complete fuel elements or for processing substantial quantities of
prescribed substances, and for reprocessing, salvaging, chemically separating,
storing or disposing of spent nuclear fuel or waste materials, or     (d)  
installations other than those listed in (c) above using substantial quantities
of radioactive isotopes or other products of nuclear fission.



3.   Without in any way restricting the operation of paragraphs 1 and 2 of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3 shall not
operate:



  (a)   where the Reinsured does not have knowledge of such nuclear reactor
power plant or nuclear installation, or     (b)   where the said insurance
contains a provision excluding coverage for damage to property caused by or
resulting from radioactive contamination, however caused.



4.   Without in any way restricting the operation of paragraphs 1, 2 and 3 of
this clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.



5.   This clause shall not extend to risks using radioactive isotopes in any
form where the nuclear exposure is not considered by the Reinsured to be the
primary hazard.



6.   The term “prescribed substances” shall have the meaning given to it by the
Atomic Energy Control Act R.S.C. 1985(c), A-16 or by any law amendatory thereof.

7.  Reinsured to be sole judge of what constitutes:



  (a)   substantial quantities, and     (b)   the extent of installation, plant
or site.



8.   Without in any way restricting the operation of paragraphs 1, 2, 3 and 4 of
this clause, this Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer, caused:



  (1)   by any nuclear incident, as defined in the Nuclear Liability Act or any
other nuclear liability act, law or statute, or any law amendatory thereof or
nuclear explosion, except for ensuing loss or damage which results directly from
fire, lightning or explosion of natural, coal or manufactured gas;     (2)   by
contamination by radioactive material.



NOTE:  Without in any way restricting the operation of paragraphs 1, 2, 3 and 4
of this clause, paragraph 8 of this clause shall only apply to all original
contracts of the Reinsured, whether new, renewal or replacement, which become
effective on or after December 31, 1992.

N.M.A. 1980 (2/19/93)

 



--------------------------------------------------------------------------------



 



Pools, Associations and Syndicates Exclusion Clause

Section A:

Excluding:



  (a)   All business derived directly or indirectly from any Pool, Association
or Syndicate which maintains its own reinsurance facilities.     (b)   Any Pool
or Scheme (whether voluntary or mandatory) formed after March 1, 1968 for the
purpose of insuring property whether on a country-wide basis or in respect of
designated areas. This exclusion shall not apply to so-called Automobile
Insurance Plans or other Pools formed to provide coverage for Automobile
Physical Damage.

Section B:

It is agreed that business written by the Company for the same perils, which is
known at the time to be insured by, or in excess of underlying amounts placed in
the following Pools, Associations or Syndicates, whether by way of insurance or
reinsurance, is excluded hereunder:

     

Industrial Risk Insurers,  

Associated Factory Mutuals,  

Improved Risk Mutuals,  

Any Pool, Association or Syndicate formed for the purpose of writing  

          Oil, Gas or Petro-Chemical Plants and/or Oil or Gas Drilling Rigs,  

United States Aircraft Insurance Group,  

Canadian Aircraft Insurance Group,  

Associated Aviation Underwriters,  

American Aviation Underwriters.  

Section B does not apply:



  (a)   Where The Total Insured Value over all interests of the risk in question
is less than $250,000,000.     (b)   To interests traditionally underwritten as
Inland Marine or stock and/or contents written on a blanket basis.     (c)   To
Contingent Business Interruption, except when the Company is aware that the key
location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under Section B(a).     (d)  
To risks as follows:

Offices, Hotels, Apartments, Hospitals, Educational Establishments, Public
Utilities (other than railroad schedules) and builder’s risks on the classes of
risks specified in this subsection (d) only.

Where this clause attaches to Catastrophe Excesses, the following Section C is
added:

Section C:

Nevertheless the Reinsurer specifically agrees that liability accruing to the
Company from its participation in residual market mechanisms including but not
limited to:

     
(1)
  The following so-called “Coastal Pools”:

  Alabama Insurance Underwriting Association

  Louisiana Insurance Underwriting Association

  Mississippi Windstorm Underwriting Association

  North Carolina Insurance Underwriting Association

  South Carolina Windstorm and Hail Underwriting Association

  Texas Windstorm Insurance Association

AND

     
(2)
  All “Fair Plan” and “Rural Risk Plan” business

 

 



--------------------------------------------------------------------------------



 



AND



  (3)   Citizens Property Insurance Corporation (“CPIC”) and the California
Earthquake Authority (“CEA”)

for all perils otherwise protected hereunder shall not be excluded, except,
however, that this reinsurance does not include any increase in such liability
resulting from:



  (i)   The inability of any other participant in such “Coastal Pool” and/or
“Fair Plan” and/or “Rural Risk Plan” and/or Residual Market Mechanisms to meet
its liability.     (ii)   Any claim against such “Coastal Pool” and/or “Fair
Plan” and/or “Rural Risk Plan” and/or Residual Market Mechanisms, or any
participant therein, including the Company, whether by way of subrogation or
otherwise, brought by or on behalf of any insolvency fund (as defined in the
Insolvency Fund Exclusion Clause incorporated in this Contract).

Section D:



  (1)   Notwithstanding Section C above, in respect of the CEA, where an
assessment is made against the Company by the CEA, the Company may include in
its Ultimate Net Loss only that assessment directly attributable to each
separate loss occurrence covered hereunder. The Company’s initial capital
contribution to the CEA shall not be included in the Ultimate Net Loss.    
(2)   Notwithstanding Section C above, in respect of CPIC, where an assessment
is made against the Company by CPIC, the maximum loss that the Company may
include in the Ultimate Net Loss in respect of any loss occurrence hereunder
shall not exceed the lesser of:



  (a)   The Company’s assessment from CPIC for the accounting year in which the
loss occurrence commenced, or     (b)   The product of the following:



  (i)   The Company’s percentage participation in CPIC for the accounting year
in which the loss occurrence commenced; and     (ii)   CPIC’s total losses in
such loss occurrence.

Any assessments for accounting years subsequent to that in which the loss
occurrence commenced may not be included in the Ultimate Net Loss hereunder.
Moreover, notwithstanding Section C above, in respect of CPIC, the Ultimate Net
Loss hereunder shall not include any monies expended to purchase or retire bonds
as a consequence of being a member of CPIC. For the purposes of this Contract,
the Company may not include in the Ultimate Net Loss any assessment or any
percentage assessment levied by CPIC to meet the obligations of an insolvent
insurer member or other party, or to meet any obligations arising from the
deferment by CPIC of the collection of monies.



--------------------------------------------------------------------------------

         
NOTES:
  Wherever used here   in the terms:
 
       

  “Company”   shall be understood to mean “Company,” “Reinsured,” “Reassured” or
whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.
 
       

  “Agreement”   shall be understood to mean “Agreement,” “Contract,” “Policy” or
whatever other term is used to designate the attached reinsurance document.
 
       

  “Reinsurers”   shall be understood to mean “Reinsurers,” “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

 



--------------------------------------------------------------------------------



 



Pollution and Seepage Exclusion Clause

This Contract excludes loss and/or damage and/or costs and/or expenses arising
from seepage and/or pollution and/or contamination, other than contamination
from smoke. Nevertheless, this exclusion does not preclude payment of the cost
of removing debris of property damaged by a loss otherwise covered hereunder,
subject always to a limit of 25% of the Company’s property loss under the
applicable original policy.

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement

of

AXA RE
Paris, France
(hereinafter referred to as the “Subscribing Reinsurer")

with respect to the

Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to and duly executed by

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

The Subscribing Reinsurer hereby accepts a 10.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on July 1, 2004, and shall continue in
force until May 31, 2005, both days inclusive.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Paris, France, this ___7th___day of ___December___in the year _2004___.

     

  ___Eric Excoffier, Senior Vice President___

  AXA RE

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement

of

Everest Reinsurance Company
A Delaware Corporation
(hereinafter referred to as the “Subscribing Reinsurer")

with respect to the

Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to and duly executed by

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

The Subscribing Reinsurer hereby accepts a 50.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on July 1, 2004, and shall continue in
force until May 31, 2005, both days inclusive.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Liberty Corner, New Jersey, this _28th___day of ___February___in the year
___2005___.

     

  ___Roger Cunningham, Vice President, Treaty Property___

  Everest Reinsurance Company

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement

of

Transatlantic Reinsurance Company
New York, New York
(hereinafter referred to as the “Subscribing Reinsurer")

with respect to the

Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to and duly executed by

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

The Subscribing Reinsurer hereby accepts a 15.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on July 1, 2004, and shall continue in
force until May 31, 2005, both days inclusive.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

New York, New York, this ___3rd___day of ___November___in the year ___2004___.

     

  _Kevin Chiella, Assistant Vice President___
Transatlantic Reinsurance Company

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Interests and Liabilities Agreement

of

Certain Underwriting Members of Lloyd’s
shown in the Signing Schedule attached hereto
(hereinafter referred to as the “Subscribing Reinsurer")

with respect to the

Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to and duly executed by

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

The Subscribing Reinsurer hereby accepts a 25.0% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective on July 1, 2004, and shall continue in
force until , both days inclusive.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In any action, suit or proceeding to enforce the Subscribing Reinsurer’s
obligations under the attached Contract, service of process may be made upon
Mendes & Mount, 750 Seventh Avenue, New York, New York 10019.

Signed for and on behalf of the Subscribing Reinsurer in the Signing Schedule
attached hereto.
Peter, General Manager (Underwriters of Lloyds)

( BENFIELD LOGO) [w08666w0866600.gif]

 



--------------------------------------------------------------------------------



 



Underlying Excess Catastrophe Reinsurance Contract
Effective: July 1, 2004

issued to

Philadelphia Insurance Company
Bala Cynwyd, Pennsylvania
Philadelphia Indemnity Insurance Company
Bala Cynwyd, Pennsylvania
and
any and all other companies which are now
or may hereafter become member companies of
Philadelphia Insurance Companies

          Reinsurers   Participations  
AXA RE
    10.0 %
Everest Reinsurance Company
    50.0  
Transatlantic Reinsurance Company
    15.0  
 
       
Through Benfield Limited
       
Lloyd’s Underwriters Per Signing Schedule
    25.0  
 
       
Total
    100.0 %

 



--------------------------------------------------------------------------------



 



BRMA 39A

 



--------------------------------------------------------------------------------



 



Electronic Data Endorsement B



1.   Electronic Data Exclusion

Notwithstanding any provision to the contrary within the Contract or any
endorsement thereto, it is understood and agreed as follows:-



  a)   This Contract does not insure loss, damage, destruction, distortion,
erasure, corruption or alteration of ELECTRONIC DATA from any cause whatsoever
(including but not limited to COMPUTER VIRUS) or loss of use, reduction in
functionality, cost, expense of whatsoever nature resulting therefrom,
regardless of any other cause or event contributing concurrently or in any other
sequence to the loss.

ELECTRONIC DATA means facts, concepts and information converted to a form
useable for communications, interpretation or processing by electronic and
electromechanical data processing or electronically controlled equipment and
includes programs, software and other coded instructions for the processing and
manipulation of data or the direction and manipulation of such equipment.

COMPUTER VIRUS means a set of corrupting, harmful or otherwise unauthorized
instructions or code including a set of maliciously introduced unauthorized
instructions or code, programmatic or otherwise, that propagate themselves
through a computer system or network of whatsoever nature. COMPUTER VIRUS
includes but is not limited to “Trojan Horses,” “worms” and “time or logic
bombs.”



  b)   However, in the event that a peril listed below results from any of the
matters described in paragraph a) above, this Contract, subject to all its
terms, conditions and exclusions, will cover physical damage occurring during
the Contract period to property insured by this Contract directly caused by such
listed peril.



Listed Perils

Fire

Explosion



2.   Electronic Data Processing Media Valuation

Notwithstanding any provision to the contrary within the Contract or any
endorsement thereto, it is understood and agreed as follows:-

Should electronic data processing media insured by this Contract suffer physical
loss or damage insured by this Contract, then the basis of valuation shall be
the cost of the blank media plus the costs of copying the ELECTRONIC DATA from
back-up or from originals of a previous generation. These costs will not include
research and engineering nor any costs of recreating, gathering or assembling
such ELECTRONIC DATA. If the media is not repaired, replaced or restored the
basis of valuation shall be the cost of the blank media. However this Contract
does not insure any amount pertaining to the value of such ELECTRONIC DATA to
the Assured or any other party, even if such ELECTRONIC DATA cannot be
recreated, gathered or assembled.

N.M.A. 2915 (25.1.01)

 